569 F.3d 956 (2009)
UNITED STATES of America, Plaintiff-Appellee,
v.
Dennis STRICKLAND, Defendant-Appellant.
No. 08-30091.
United States Court of Appeals, Ninth Circuit.
Filed June 19, 2009.
Marcia Kay Hurd, Esquire, Assistant U.S., Eric B. Wolff, Esquire, Assistant U.S., Ryan Archer, Assistant U.S., USBI  Office of the U.S. Attorney, Billings, MT, for Plaintiff-Appellee.
Michael Donahoe, Esquire, Assistant Federal Public Defender, Fdmt-Federal Defenders of Montana Helena Branch Office, Helena, MT, Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.